Title: From Thomas Jefferson to William Lewis, 5 April 1791
From: Jefferson, Thomas
To: Lewis, William



Dear Sir
Philadelphia Apr. 5. 1791.

It is with some degree of shame that I accept the kind offer in your letter of the 1st. inst. However one may sometimes do for the public what they would not do for themselves. I therefore send you our whole collection of loose laws, to be filled up as you propose. I would beg that the copying of your index or any other writing in the business may be sent to be done at my office so as to take as much trouble off your hands as we can. For the same reason I will ask you to give the bookbinder &c. orders on me for the amount of their accounts. I am with great esteem & respect Dr. Sir Your most obedt. & most humble servt,

Th: Jefferson

